ORDER

PER CURIAM.
Defendant, Marquise Atkins, appeals from the judgment entered on a jury verdict finding him guilty of murder in the second degree, in violation of section 565.021.1(2) RSMo (2000); robbery in the *578first degree, in violation of section 569.020 RSMo (2000); and two counts of armed criminal action, in violation of section 571.015.1 RSMo (2000). The trial court sentenced defendant to thirty years imprisonment on the murder count, thirty-five years imprisonment on the robbery count, and thirty and thirty-five years imprisonment, respectively, on the two armed criminal action counts. The court ordered the sentences on the murder and robbery counts to be served concurrently with each other and ordered the sentences on the armed criminal action counts to be served concurrently with each other. It ordered the concurrent sentences on the armed criminal action counts to be served consecutively to the concurrent sentences on the murder and robbery counts.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).